RENDERED: OCTOBER 8, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0544-MR

WENDA CONLEY1                                                                   APPELLANT


                     APPEAL FROM PULASKI CIRCUIT COURT
v.                     HONORABLE DAVID A. TAPP, JUDGE
                            ACTION NO. 14-CI-00772


COMMONWEALTH OF KENTUCKY
DEPARTMENT OF TRANSPORTATION                                                       APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.




1
 The notice of appeal lists the name of the appellant as “Wanda” Conley. However, the
Appellant’s Brief cover lists the Appellant as “Wenda” Conley, as do documents in the record
supplied by the Appellant, most particularly the signature provided upon service of the civil
summons when the Appellee filed the underlying action in Pulaski Circuit Court, as well as the
application for an “Off-Premise Advertising Device” filed by Appellant. We believe this
evidence indicates that the proper spelling of the Appellant’s name is as we have it here, Wenda.
CALDWELL, JUDGE: Wenda Conley appeals the Pulaski Circuit Court’s grant

of summary judgment in favor of the Kentucky Department of Transportation

(KYTC).2 We affirm.

                                          FACTS

              Wenda Conley is involved in the operation of an outdoor advertising

business known as Somerset Billboards. In March of 2014, she submitted an

application to erect a billboard using a form “Application for Off-Premise

Advertising Device” with the Department of Highways Permits Branch (“Branch”)

seeking to erect a billboard alongside Kentucky Highway 914, a bypass which

encircles the city of Somerset. The permit was denied by the Branch and the

reason given was “due to there is no business located within 700 feet of the

proposed location.”

              Apparently hoping to receive a different result, Conley filed a

subsequent application approximately two weeks later for the same location. In

response, an email was sent to a Robert Conley3 by a KYTC employee, explaining

that the application was still not going to be approved as the submitted business did


2
 Although denoted the “Kentucky Department of Transportation” in the notice of appeal, the
Appellee’s correct name is “Commonwealth of Kentucky, Transportation Cabinet, Department
of Highways.”
3
 Despite Wenda Conley’s name and signature appearing on the application, the email address
provided was for one Robert Conley.




                                             -2-
not have a parking lot, access from the public highway or signage, and did not

appear to comply with the requirements of the regulations. Further, the proposed

location did not meet the requirements of the regulations for distancing when

reviewed using KYTC aerial maps.

             Despite not receiving a permit, the billboard was erected sometime

before August of 2014. The billboard erected had three faces. Two of the faces

are typical and display paper advertising banners, while the third is electronic and

displays digital advertisements.

             Following the placing of the billboard without permitting, KYTC filed

an action in Pulaski Circuit Court seeking an order finding the billboard to be in

violation of the statutes and regulations thereto and seeking an injunction ordering

Conley to remove the billboard, a permanent injunction enjoining Conley from

erecting any other violating advertisements, as well as fines and costs.

             Following discovery, KYTC moved for summary judgment in July of

2015.4 The circuit court denied the motion, finding that the Commonwealth had

failed to provide proof that the route involved qualified as a Federal-Aid Primary




4
 KYTC had filed a previous motion for summary judgment in May of 2015. That motion was
withdrawn, and the renewed motion was filed in July after new information came to light.




                                           -3-
Highway, as outlined in the applicable statute, Kentucky Revised Statute (KRS)

177.841(1).5

               In 2017, KYTC moved again for summary judgment. The Pulaski

Circuit Court granted the motion a year later, finding that KYTC had offered

sufficient support for a finding that Kentucky Highway 914 was designated a

Federal-Aid Primary Highway. In the order, Conley was directed to remove the

billboard and a permanent injunction was entered prohibiting erecting any other

advertising device at the location. No fine was ordered.

               A motion to alter, amend, or vacate the order was filed timely by

Conley. In that motion, Conley raised the question of whether Highway 914 had

been designated a Federal-Aid Primary Highway at the time the billboard was

erected. The court held the motion in abeyance and gave KYTC twenty days to

provide proof of the date of designation. KYTC provided such proof in a timely

manner.6 KYTC then filed a renewed motion for summary judgment, which was

ultimately granted in March of 2020. Conley appeals from this order. We affirm.



5
  “Except as otherwise provided in KRS 177.830 to 177.890, the erection or maintenance of any
advertising device upon or within six hundred sixty (660) feet of the right-of-way of any
interstate highway or federal-aid primary highway is prohibited.”
6
 KYTC provided proof that Highway 914 was included in Moving Ahead for Progress in the
21st Century Act, effective July 1, 2012. 23 United States Code (U.S.C.) §103. KYTC also
provided maps with 2012 effective dates indicated Highway 914 was designated part of the




                                             -4-
                             STANDARD OF REVIEW

             An appellate court employs a de novo standard of review on questions

concerning the propriety of a trial court’s ruling on a motion for summary

judgment. Cmty. Fin. Servs. Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019).

Because factual findings are not at issue, the trial court’s decision is granted no

deference; review of a trial court’s ruling on a motion for summary judgment is a

matter of law. “A grant of summary judgment is reviewed de novo because factual

findings are not at issue.” Feltner v. PJ Operations, LLC, 568 S.W.3d 1, 3 (Ky.

App. 2018), review denied (Mar. 6, 2019) (citing Pinkston v. Audubon Area

Community Services, Inc., 210 S.W.3d 188, 189 (Ky. App. 2006)).

                                      ANALYSIS

             At the outset we must first address, yet once again, the deficiencies

presented by the Appellant’s Brief. As this Court recently addressed the ongoing

concern of the filing of non-compliant briefs:

             Before we turn to the merits of Appellants’ arguments,
             we note that in contravention of [Kentucky Rules of Civil
             Procedure] CR 76.12(4)(c)(v), they do not have a
             preservation statement at the beginning of each
             argument, and they make no citations to the record
             whatsoever. CR 76.12(4)(c)(iv) and (v) require ample
             references to the record supporting each argument. The


National Highway System, and thus was a Federal-Aid Primary Highway in 2014 when the
billboard was erected.




                                           -5-
Court recently addressed these issues in Curty v. Norton
Healthcare, Inc., 561 S.W.3d 374 (Ky. App. 2018).
Given the length at which the Court in Curty urged
compliance with CR 76.12(4)(c), we quote the rationale
for the rule and the Court’s warnings that leniency should
not be presumed.

      CR 76.12(4)(c)[(v)] in providing that an appellate
      brief’s contents must contain at the beginning of
      each argument a reference to the record showing
      whether the issue was preserved for review and in
      what manner emphasizes the importance of the
      firmly established rule that the trial court should
      first be given the opportunity to rule on questions
      before they are available for appellate review. It is
      only to avert a manifest injustice that this court
      will entertain an argument not presented to the trial
      court. (citations omitted).

Elwell v. Stone, 799 S.W.2d 46, 48 (Ky. App. 1990) (quoting Massie
v. Persson, 729 S.W.2d 448, 452 (Ky. App. 1987) [, overruled on
other grounds by Conner v. George W. Whitesides Co., 834 S.W.2d
652 (Ky. 1992)]). We require a statement of preservation:

      so that we, the reviewing Court, can be confident
      the issue was properly presented to the trial court
      and therefore, is appropriate for our consideration.
      It also has a bearing on whether we employ the
      recognized standard of review, or in the case of an
      unpreserved error, whether palpable error review is
      being requested and may be granted.

Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

      Failing to comply with the civil rules is an
      unnecessary risk the appellate advocate should
      not chance. Compliance with CR 76.12 is
      mandatory. See Hallis v. Hallis, 328 S.W.3d 694,




                           -6-
                      696 (Ky. App. 2010). Although noncompliance
                      with CR 76.12 is not automatically fatal, we would
                      be well within our discretion to strike Curty’s brief
                      or dismiss her appeal for her attorney’s failure to
                      comply. Elwell [supra]. While we have chosen
                      not to impose such a harsh sanction, we strongly
                      suggest counsel familiarize himself with the rules
                      of appellate practice and caution counsel such
                      latitude may not be extended in the future.

              Curty, 561 S.W.3d at 377-78 (emphasis added).

Bewley v. Heady, 610 S.W.3d 352, 354-55 (Ky. App. 2020).7

              We again entreat attorneys filing appellate briefs to ensure compliance

with CR 76.12 prior to filing a brief with this Court or the Kentucky Supreme

Court. Failing to do so not only subjects one’s client to possibly having their cause

dismissed, but it places the appellate court in a position of having to either dismiss

the case or trudge through a non-compliant brief, not to mention that it forfeits

quite a bit, if not all, of the persuasive power that the brief writer can command.

We choose to do the latter, but again, we urge counsel to ensure that all future

briefs are compliant with the rules concerning appellate practice.




7
  We include the footnote included by this Court in the Bewley Opinion and entreat practitioners
to follow its advice: “Regarding the ongoing problem of noncompliant briefing, we also direct
counsel’s attention to Clark v. Workman, 604 S.W.3d 616 (Ky. App. 2020).” Bewley v. Heady,
610 S.W.3d 352, 355, n.1 (Ky. App. 2020).




                                              -7-
              CR 76.12 (4)(c)(iv) and (v) both require “ample references to specific

pages of the record” in both the “Statement of the Case” and in the “Argument”

sections of the brief. The brief for the Appellant lacks completely any citations to

the record; it is simply not compliant nor sufficient to cite to documents which may

be found in the record using descriptors other than cites to their location in the

record on appeal. The record on appeal is defined in CR 75.07 and is comprised

of, generally, the pleadings, exhibits, documents, etc., filed with the clerk of the

circuit court from which the appeal is being taken. Each volume of the record shall

be comprised of no more than 150 pages and the pages are indexed and numbered

to ease citation to particular items contained therein. Simply determining to call a

particular document a “Motion for Summary Judgment filed on 01/01/01” and

considering such a citation to the record is simply not in compliance and is not

sufficient.

              In Oakley v. Oakley, counsel answered a second motion to strike the

brief for failure to comply with CR 76.12(4)(c)(v) by pointing to the fact that

copies of the documents were attached in the appendix. 391 S.W.3d 377, 379 (Ky.

App. 2012). In response, this Court held:

              While appending items to the brief enables each member
              of this Court to quickly review certain documents, it does
              not obviate the specific language of the rule.
              Furthermore, an appellate court cannot consider items




                                          -8-
              that were not first presented to the trial court. By citing
              us to the specific location of the item in the record, we
              can confirm the document was presented to the trial court
              and is properly before us. Substantial compliance with
              CR 76.12 is essential and mandatory.

Id. at 380.

              Further, the rule requires at the end of the brief an appendix of

attachments, with citations to the record where each attachment might be found in

the record on appeal. CR 76.12(4)(c)(vii). The appendix of the Appellant’s Brief

contains not one single citation to the record on appeal, not even for the ruling

from which the appeal is taken.

              When a brief is filed which is not in compliance with the Rules of

Civil Procedure, this Court can choose to ignore the shortcomings, to strike the

brief, or to review the claim of error for manifest injustice. Hallis v. Hallis, 328

S.W.3d 694, 696 (Ky. App. 2010).

              “A brief may be stricken for failure to comply with any
              substantial requirement of this Rule 76.12.” Supporting
              factual assertions with pinpoint citations may, in fact, be
              the most substantial requirement of CR 76.12. Without
              pinpoint citations to the record, a court “must sift through
              a record to [find] the basis for a claim for relief.”
              Expeditious relief would cease to exist without this
              requirement. “It is well-settled that an appellate court
              will not sift through a voluminous record to try to
              ascertain facts when a party has failed to comply with its
              obligation under [our rules of procedure] . . . to provide
              specific references to the record.”




                                          -9-
            The Commonwealth has failed to provide any support for
            its factual assertions in both its Statement of the Case and
            Argument sections of its brief. As such, it has failed to
            meet the substantial requirement of pinpoint citations to
            the record specified in CR 76.12, and we are within our
            discretion to strike its brief.

            We are also within our discretion to dismiss the
            Commonwealth’s appeal. The Commonwealth could
            have corrected any deficiencies raised by Roth in a reply
            brief, but the Commonwealth failed to file a reply brief.
            “Even though [Roth] pointed out [the Commonwealth’s]
            briefs noncompliance with CR 76.12, [the
            Commonwealth] did not file a reply brief to correct [its]
            oversight. [Therefore,] [w]e would be justified in
            disregarding [the Commonwealth’s] claim of error[.]”
            Finally, the Commonwealth has shown a repeated pattern
            in this case of failing to adhere to basic requirements of
            appellate practice in Kentucky.

            “If a party fails to comply with [CR 76.12(4)(c)(v)], we
            may ‘decline to address’ his arguments.” Whenever a
            party fails to provide “amply supportive references to the
            record . . . [w]e [are] justified in disregarding [that
            party’s] claim of error[.]” “Appellants who desire review
            by this Court must ensure their briefs comply with our
            Rules of Civil Procedure.”

Commonwealth v. Roth, 567 S.W.3d 591, 595-96 (Ky. 2019) (citations and

footnotes omitted).

            We point out that the Appellant filed no reply brief, even after the

Appellee pointed out the deficiencies present in the Appellant’s Brief. Such was a

waste of an opportunity to address the shortcomings of the opening brief. Even




                                       -10-
after such poor showing, however, we will not strike the brief and dismiss the

appeal, but will go forward to determine the case on the merits. Again, however,

we strongly caution counsel to ensure that future briefs are compliant as there is no

guarantee such largesse will again be extended.

             Turning now to the merits of the appeal, the Appellant asserts that the

trial court erred in the entry of the 2018 order granting summary judgment in favor

of KYTC, holding that Highway 914 is found to be a “federal-aid primary

highway” under KRS 177.830(3) and was so at the time of the Appellant’s

installment of the billboard in 2014. Because that statute applies to the locus of the

billboard, the billboard is per se illegal because it was not permitted, the trial court

held, ordering the billboard be removed at the expense of Conley.

             We agree with the trial court and, likewise, find that the billboard

erected by the Appellant was illegal in that it was not permitted. KYTC had every

right to seek relief in circuit court and we find the court properly entered both the

order to remove the billboard and a permanent injunction against the future

establishment by Conley of any other advertising signage at the locus.

             Conley argues that since her successive permit application was not

acted upon by KYTC, her due process rights were violated. Conley provides,

however, no authority for any right to file a successive application. Ignoring the




                                          -11-
fact that she did not pursue an appeal of the original denial, she instead argues that

KYTC denied her the right to appeal vis-à-vis the successive application because it

was not acted upon by KYTC. This argument is baseless and unpersuasive.

             In her argument for relief, Conley ignores the fact that an employee of

KYTC sent an email to the address listed by Conley on the application, informing

Conley that the second application contained the same failings as the original

application and that, if no response was received, the second application would be

denied. Within several days, Conley erected the billboard. Any arguments that her

due process rights were violated are preposterous and unsupported by the record;

any due process rights she had, to wit, administrative appeal of the original denial,

she squandered.

                                  CONCLUSION

             We affirm the Pulaski Circuit Court’s grant of summary judgment in

favor of the Kentucky Department of Transportation, the order instructing Conley

to dismantle the illegal billboard at her own expense, and the entry of a permanent

injunction prohibiting any future unpermitted advertising signage at the location.

             ALL CONCUR.




                                         -12-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Dan Thompson             Bridget L. Dunaway
Somerset, Kentucky       Scott M. Webster
                         London, Kentucky




                       -13-